                          IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA

                                          BECKLEY DIVISION


 UNITED STATES OF AMERICA
         vs.                                                   CRIMINAL NOS. 5:18-CR-00026-8, -26-6
 MARK A. CLARKSON, D.O., and
 BRIAN GULLETT, D.O.


                                                   ORDER

        Pending before the Court is Defendant Clarkson’s Second Motion for Bill of Particulars

(ECF No. 625) filed on October 15, 2019 which motion has been joined by Defendant Gullett

(ECF No. 642). On October 22, 2019, the Government filed the Response of the United States to

Defendants’ Second Motion for Bill of Particulars in opposition (ECF No. 690). 1

                                                Background

        As noted above, this is the second time Defendant Clarkson filed a motion for a bill of

particulars. 2 This Court denied his initial motion on September 3, 2019 (ECF No. 601). These

motions pertain to two of twelve defendants indicted collectively in February 2018 on several

felony violations of the Controlled Substances Act as employees and/or operators of the HOPE

Clinic. Initially, Defendants Clarkson and Gullett were indicted on eight and six counts,

respectively. In March 2018, these twelve defendants were indicted for additional felony violations

in a superseding indictment. Defendants Clarkson and Gullett were indicted for an additional eight

and six counts, respectively. In June 2018, these twelve defendants were indicted on a second


1
  Because no party notified the undersigned that the taking of evidence would be required in order to decide the
currently pending motions, the undersigned finds that a hearing is unnecessary and decides the motions upon the
pleadings alone. See, generally, L.R. Cr. P. 12.1(d).
2
  Previously, Defendant Earley filed a separate motion for a bill of particulars (ECF No. 594), concurring in the
arguments raised by Defendant Clarkson; his motion was also denied.

                                                       1
superseding indictment; again, Defendants Clarkson and Gullett were indicted for an additional

eight and six counts, respectively. In November 2018, eleven of these defendants were indicted in

a third superseding indictment; again, Defendants Clarkson and Gullett were indicted for an

additional eight and six counts, respectively.

                           Defendants’ Motion for Bill of Particulars

       With regard to Count One of the Third Superseding Indictment, Defendants move for an

order from this Court that compels the Government to disclose with greater specificity:

       whether the Government contends they were ever owners/operators of HOPE or PPPFD or

whether they were ever executives and/or occupied policy making positions for these entities;

       as to ¶ 2, what is alleged to constitute a “large amount of controlled substances” and what

is alleged to constitute “a significant number”;

       as to ¶ 22, the names of the patients treated by these Defendants who the Government

believed to have been engaged in “doctor shopping”;

       as to ¶ 25, does the Government contend that during the period of the alleged conspiracy

that the laws of the United States, West Virginia or Virginia require pain clinics to bill insurance

companies for patient accounts payable, not accept cash in settlement of patient accounts, not

accept new patients without a referral from a physician independent of HOPE, not accept new

patients who cannot present a certain statutorily specified type or quantity of medical history

documentation, to prescribe and provide certain types of treatment under any specified

circumstance to the specified exclusion of opioid therapy, and to hire only practitioners with

statutorily or rule-specified credentials or background in pain management;

       as to ¶ 31, the names of the patients with whom Defendants allegedly directed to a

particular pharmacy to have their prescriptions filled; and



                                                   2
        as to ¶ 32, the Government’s definition of “commercially available drugs” and the statutory

or regulatory basis for the Government’s allegations that the prescribing of a compounded

medication by a practitioner is in se a criminal act.

        As to Counts 1, 19, and 30 3 of the Third Superseding Indictment, Defendant Clarkson

further requests the Government to state with specificity the statute, rule, or case law wherein the

following are defined: “legitimate medical purpose”; “the usual course of professional medical

practice”; and “not within the bounds of medical practice”. Further, Defendant Clarkson requests

the Government to state with specificity the statute, rule, or case law where the meaning of “not

for legitimate medical purposes in the course of professional medical practice and not within the

bounds of medical practice” is established.

        As to Count 37 of the Third Superseding Indictment which concerns conspiracy, Defendant

Clarkson requests the Government to state with specificity the amount of money HOPE paid him

as salary, the amount of money HOPE paid him as a bonus or bonuses, the quantity of money

allegedly laundered by this Defendant, whether such money was paid to him for any reason other

than salary or bonus, and to provide the citation of any federal or state/commonwealth law not

specifically stated that the Government alleges subjects this Defendant to prosecution under 18

U.S.C. § 1956.

                                       The United States’ Response

        The Government asks the Court to deny the motions for being meritless and argues that the

requests for specific facts and evidence, as well as for the citations to statutes, rules and case law,

are unrelated to the purpose of a bill of particulars. The Government further argues that the

indictment contains more than sufficient detail for these Defendants to prepare their defenses, as


3
 Defendant Gullett seeks the information sought herein but as it relates to Counts 1, 13, 17, 22, 23, and 28 of the
Third Superseding Indictment. (ECF No. 642 at 1)

                                                        3
they are only requesting the Government’s evidence and legal research prior to trial. The

Government has provided above and beyond the requirements of discovery to Defendants,

including transcripts of witness testimony before the grand jury and expert witness reports – the

Government has disclosed the evidence as it relates to each specific count in the indictment.

                                           Pertinent Law

        Pursuant to Rule 7(f) of the Federal Rules of Criminal Procedure, this Court may direct the

Government to file a bill of particulars. Whether a motion for bill of particulars should be granted

or denied is a matter within the sound discretion of the trial court. United States v. Schembari, 484

F.2d 931, 934 (4th Cir. 1973). “A bill of particulars identifies for the defendant the area within

which the government’s chief evidence will fall . . . its purpose ‘is to fairly apprise the defendant

of the charges against him so that he may adequately prepare a defense and avoid surprise at trial

. . . not . . . to provide detailed disclosure of the government’s evidence in advance of trial.” United

States v. Fletcher, 74 F.3d 49, 53 (4th Cir. 1996), quoting United States v. Automated Medical

Labs., Inc., 770 F.2d 399, 405 (4th Cir. 1985) (citation omitted)); see also Schembari, 484 F.2d at

934-935. A bill of particulars “amplifies the indictment by providing missing or additional

information so that the defendant can effectively prepare for trial.” Id., citing United States v.

Howard, 590 F.2d 564, 567 (4th Cir. 1979), cert. denied, 440 U.S. 976 (1979).

                                              Discussion

        As noted by the undersigned following the hearing concerning the initial motions for bills

of particulars, the undisputed fact remains that the Government has disclosed voluminous

discovery in this case. Once again, these Motions seek additional discovery, and do not bear the

hallmarks for the potential of unfair surprise at trial or lack of adequate information from which

Defendants can prepare for trial. Indeed, Defendants do not claim any legitimate reason for their



                                                   4
requests for bills of particulars – there is no assertion that they have been deprived of sufficient

facts to apprise them of the charges against them, or what the Government has since disclosed

during discovery, or failed to disclose, has handicapped their own investigations of the alleged

transactions for which they are charged. It is well known that a defendant is not entitled “to an

unnecessary bill of particulars, where the underlying objectives of a [Rule 7] motion are fully

satisfied by informal and formal discovery.” United States v. Taylor, 2005 WL 2298170, at *4

(E.D.Va. Sept. 21, 2005), citing United States v. Duncan, 598 F.2d 839, 849 (4th Cir. 1979); see

also, United States v. Soc’y of Indep. Gasoline Marketers of Am., 624 F.2d 461, 466 (4th Cir. 1980)

(finding denial of bill of particulars not improper in light of discovery provided by the

government).

       In accordance with this Circuit’s jurisprudence, the undersigned FINDS no reasonable

basis in law or fact has been presented to justify the issuance of an order directing the Government

to file a bill of particulars, accordingly, the Second Motion(s) (ECF Nos. 625, 642) filed by these

Defendants are hereby DENIED.

       In accordance with Rule 72(a) of the Federal Rules of Civil Procedure, the ruling set forth

above on the non-dispositive motions may be contested by filing, within 14 days, objections to this

Order with District Judge Frank W. Volk. If objections are filed, the District Court will consider

the objections and modify or set aside any portion of the Order found clearly to be erroneous or

contrary to law.

       The Clerk is requested to send a copy of this Order to the Defendants, counsel for

Defendants, and to the Assistant United States Attorney.

       ENTER: November 6, 2019.




                                                 5
